     Case 4:19-cv-01106 Document 73 Filed on 01/24/20 in TXSD Page 1 of 4




          IN THE UNITED STATES DISTRICT COURT FOR THE
         SOUTHERN DISTRICT OF TEXAS, HOUSTON DIVISION

PATRICK HENRY MURPHY, JR.,                          §
Plaintiff,                                          §
                                                    §
v.                                                  §
                                                    §
BRYAN COLLIER, Executive Director,                  §
Texas Department of Criminal Justice,               §
Huntsville, Texas                                   §
                                                    § Civil No. 4:19-cv-01106
LORIE DAVIS, Director, Texas Department             § ***CAPITAL CASE***
of Criminal Justice, Correctional Institutions      §
Division, Huntsville, Texas                         §
                                                    §
BILLY LEWIS, Warden, Texas Department               §
of Criminal Justice, Huntsville Unit,               §
Huntsville, Texas                                   §
                                                    §
Defendants.                                         §


                 AGREED PROPOSED TRIAL SCHEDULE

      Pursuant to the Court’s January 6 and January 15 orders, the parties

jointly file this agreed proposed trial schedule.


1.            Completion of Discovery: March 16, 2020

2.            Joint Pretrial Order and Motions in Limine: March 23, 2020

3.            Docket Call: March 30, 2020

4.            Bench Trial: week of April 13, 2020

              The parties anticipate no more than two days are needed for
              trial.
Case 4:19-cv-01106 Document 73 Filed on 01/24/20 in TXSD Page 2 of 4




       Plaintiff will be represented at trial by David R. Dow and Jeffrey
       R. Newberry. Plaintiff anticipates calling approximately three
       witnesses at trial.

       Defendants will be represented at trial by Assistant Attorneys
       General, Leah O’Leary and Amy Prasad. Defendants anticipate
       calling four witnesses at trial.

       The parties request 30 minutes each for both opening statements
       and closing arguments.
    Case 4:19-cv-01106 Document 73 Filed on 01/24/20 in TXSD Page 3 of 4




                          Respectfully submitted,

/s/ David R. Dow                         /s/ Leah O’Leary
_________________________                _______________________
David R. Dow                             Leah O’Leary
Texas Bar No. 06064900                   Texas Bar No. 24079074
University of Houston Law Center         Assistant Attorney General
4604 Calhoun Rd.                         Law Enforcement Division
Houston, Texas 77204-6060                Office of the Attorney General
713-743-2171                             P.O. Box 12548
ddow@central.uh.edu                      Austin, Texas 78711-2548
                                         512-463-2080
/s/ Jeffrey R. Newberry                  Leah.Oleary@oag.texas.gov
_________________________
Jeffrey R. Newberry                      /s/ Amy L. Prasad
Texas Bar No. 24060966                   ________________________
University of Houston Law Center         Amy L. Prasad
4604 Calhoun Rd.                         Texas Bar No. 24037295
Houston, Texas 772040-6060               Assistant Attorney General
713-743-6843                             Law Enforcement Division
jrnewber@central.uh.edu                  Office of the Attorney General
                                         P.O. Box 12548
Counsel for Plaintiff                    Austin, Texas 78711-2548
                                         512-463-2080
                                         Amy.Prasad@oag.texas.gov

                                         Counsel for Defendants
    Case 4:19-cv-01106 Document 73 Filed on 01/24/20 in TXSD Page 4 of 4




                         Certificate of Conference

      I certify that the parties conferred by email on January 23 and January
24 about this pleading, and it is being filed jointly.

                                           /s/ Jeffrey R. Newberry
                                           ___________________________
                                           Jeffrey R. Newberry


                            Certificate of Service

      I certify that on January 24, 2020 a notice of electronic filing was
delivered to Counsel for Defendants by the Court’s Case
Management/Electronic Case Filing system.

Amy L. Hunsucker Prasad
Amy.Prasad@oag.texas.gov
Leah Jean O’Leary
Leah.Oleary@oag.texas.gov
Office of the Attorney General
P.O. Box 12548, Capitol Station
Austin, Texas 78711-2548

                                           /s/ Jeffrey R. Newberry
                                           ___________________________
                                           Jeffrey R. Newberry
